


Exhibit 10(a)21


SECOND AMENDMENT TO THE SOUTHERN COMPANY
DEFERRED COMPENSATION PLAN


WHEREAS, the Board of Directors of Southern Company Services, Inc. (Company)
previously established and adopted the Southern Company Deferred Compensation
Plan, as amended and restated effective January 1, 2009 (Plan); and
WHEREAS, Section 8.3 of the Plan provides in relevant part that the Plan may be
amended or modified at any time by the Benefits Administration Committee
(Committee) if such amendment does not involve a substantial increase in cost to
an Employing Company.
WHEREAS, the Committee has authorized an amendment to the Plan to permit the
Committee to cancel a Deferral Election in the event a Participant becomes
disabled as permitted under Treasury Regulation Section 1.409A-3(j)(4)(xii).
NOW, THEREFORE, effective October 29, 2014, the Committee hereby amends the Plan
as follows:
A new Section 5.4 is added to the Plan as follows:
5.4    The Committee may cancel the Deferral Election of a Participant who
incurs a disability. Any cancellation under this section must occur by the later
of the end of the calendar year in which the Participant incurs the disability
or the 15th day of the third month after the date the Participant incurs the
disability. For purposes of this section, “disability” shall have the meaning
set forth in Treasury Regulation Section 1.409A-3(j)(4)(xii).


COMMITTEE




By:    /s/Patricia L. Roberts    
Secretary






